NOTE: This order is n011precedential.
United States Court of AppeaIs
for the FederaI Circuit
WALLACE OENGA, GEORGENE SHUGLUK,
LEROY OENGA, SR., MICHAEL DELIA, TONY
DELIA, JOSEPH DELIA, JENNIE MILLER AND
TRINITY DELIA,
Plaintiffs-Appellants,
V.
UNITED STATES,
Defendant-Cr0ss Appellant,
AND
BP EXPLORATION (ALASKA) INC., CHEVRON
U.S.A. INC., CONOCOPHILLIPS ALASKA, INC.,
AND E)Q{ONMOBIL ALASKA PRODUCTION INC.,
Defen,dcm.ts-Cross Appellants,
AND
FOREST OIL CORPORATION
AND KUUKPIK CORPORATION,
Defendants.
2011-5074, -5077, -5078
Appea1s from the United States C0urt of Federal
C1aims in case r10. 06-CV-491, Judge Nancy B. FireSt0ne.

OENGA V. US
ON MOTION
ORDER
2
The parties move for leave to extend the briefing
schedule until May 29, 2012 due to settlement negotia-
tons.
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted
HAR 29 2012
Date
cc: Raymond C. Givens, Esq.
Bruce E. Fa1c0ner, Esq.
J ames E. Torgerson, Esq.
Robert P. Stockman, Esq.
FOR THE CoURT
lsi J an Horba1y
J an Horbaly
Clerk
FlLED
u.s. count oF APPEALs ma
821 rHEFEnEnAiccncu1r
MAR 29/Zl]12
JAN HORBAL¥
CLERK